Citation Nr: 0302211	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for benefits under the laws administered by 
the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 determination by the VA 
Regional Office (RO) that the appellant had no creditable 
service for VA purposes.  



FINDING OF FACT

The appellant had no recognized service in the Armed Forces 
of the United States.


CONCLUSION OF LAW

The appellant is not a veteran for VA benefit purposes.  
38 U.S.C.A. §§ 101(2), 101(24), 107(a), 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to VA benefits contends that 
his service in a Philippine guerrilla unit during World War 
II should count as service in the Armed Forces of the United 
States.

The VCAA

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that, to the 
extent the provisions of the laws and regulation apply to the 
appellant's claim, the requirements of the laws and 
regulation have been met.  See, in general, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (2001) (per curiam order), mot. for 
review en banc denied, 15 Vet. App. 21 (2001) (per curiam).  
The Court has also, however, established certain exceptions 
to that general rule.

The Court has held that the statutory and regulatory 
requirements pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of the 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  The Court has also held that VA has no duty to 
notify or to assist the appellant in developing evidence if 
no reasonable possibility exists that any assistance would 
aid the appellant in establishing eligibility for VA benefits 
due to the nature of the appellant's military service.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).

In the instant case the appellant contends that his service 
in a Philippine guerilla unit during World War II constitutes 
active duty in the Armed Forces of the United States.  In the 
August 2001 denial notice and December 2001 statement of the 
case the RO informed the appellant that his name was not 
included in the service department's roster of recognized 
guerrillas maintained by the RO, which was closed in June 
1948 and cannot be amended.  In a July 2002 supplemental 
statement of the case, following receipt of the certification 
by the service department that the appellant had no 
recognized service in the Armed Forces of the United States, 
the RO informed him of that certification and its 
significance.

The RO has obtained certification from the service department 
that the appellant had no recognized guerrilla service in the 
service of the Armed Forces of the United States.  As will be 
more fully explained below, the service department's 
determination is binding on VA, and no amount of evidence 
that the appellant may submit from any other source would be 
sufficient to overcome the service department's findings.  
The Board finds, therefore, that VA has no further duty to 
notify the appellant of the evidence needed to substantiate 
his claim, or to assist him in obtaining any other evidence, 
in that no reasonable possibility exists that any further 
assistance would aid the appellant in substantiating the 
claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Veteran Status

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. § 3.1(d).  

In determining whether a claimant had any recognized active 
service, service in the Commonwealth Army of the Philippines 
is included, from and after the dates they were called into 
service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).  Service as a 
guerrilla is also included if the individual served under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).  

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge, but in the case of members of the 
Commonwealth Army no later than June 30, 1946.  38 C.F.R. 
§ 3.41(a).  The active service in the guerrilla forces will 
be the period certified by the service department.  38 C.F.R. 
§ 3.41(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Report of Transfer or Discharge from the Armed 
Forces of the United States, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the service department.  
VA may accept that evidence if the evidence is a document 
issued by the service department, the document contains the 
needed information, and VA finds that the document is genuine 
and that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203.

Standard of Review

The determination as to whether the requirements for 
eligibility are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.   
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Analysis

In support of his June 2001 claim for VA compensation 
benefits the appellant submitted a certification from the 
Headquarters, Armed Forces of the Philippines, showing that 
he had served in the "Ramsey Guerrilla Unit" from October 
1944 to June 1945.  He also submitted an Affidavit of 
Philippine Army Personnel, purportedly completed in June 
1945, indicating that he had served in the "Ramsey Guerrilla 
Unit" from October 1944 to June 1945.  The latter document 
was annotated with a stamp of unknown origin reflecting 
"Source:  Army Records Center, Missouri, U.S.A."

In July 2001 the RO requested certification from the National 
Personnel Records Center (NPRC) of the appellant's claimed 
guerrilla service in the service of the Armed Forces of the 
United States.  The RO included alternative spellings of the 
appellant's last name for the NPRC to consider when 
researching the service department records.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994) [when a claimant submits 
evidence showing that the service department's certification 
was based upon erroneous information (wrong last name), a 
second verification may be required].  The NPRC determined 
that, based on the service department's records, the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the Armed Forces of the United States.

The determination by the service department regarding any 
qualifying service is binding on VA.  See Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  Although the Armed Forces of 
the Philippines certified that the appellant served in a 
guerrilla unit from October 1944 to June 1945, that 
certification is not relevant in determining whether such 
service constituted service in the Armed Forces of the United 
States.  That document cannot be accepted as evidence of 
service because it was not issued by a service department.  
The Affidavit of Philippine Army Personnel is, likewise, not 
sufficient to establish that the appellant had, in fact, 
creditable service in the Armed Forces of the United States.  

The Board has noted the stamp on the Affidavit of Philippine 
Army Personnel stating "Source:  Army Records Center, 
Missouri, U.S.A."  The Board finds that the implication that 
that document was maintained and provided by the United 
States Department of the Army, or that the information 
contained in the Affidavit of Philippine Army Personnel was 
based on official United States service department records, 
is not credible.  The Board takes judicial notice that it is 
the established practice of the NPRC to maintain such 
documents, and there is no officially titled  "Army Records 
Center" located in "Missouri, U.S.A."  

In any event, the documents submitted by the appellant are 
not sufficient to establish that any activities of the 
appellant in the "Ramsey Guerrilla Unit" constituted 
service in the Armed Forces of the United States.  Rather, 
the Board relies on the negative response from NPRC.  Because 
the information was provided by an agency of the United 
States Government, reliance upon such is consistent with the 
well-recognized reliance placed by VA upon service department 
and NPRC determinations.  See 38 C.F.R. §§ 3.203(a), (c) 
(2002); cf. Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In sum, the Board concludes that the appellant did not have 
the requisite service in the Armed Forces of the United 
States which would form a basis for eligibility for VA 
benefits.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

For these reasons the Board finds that the preponderance of 
the probative evidence establishes that the appellant had no 
recognized service in the Armed Forces of the United States.  
In the absence of such, the appellant is not a "veteran" 
for the purpose of the laws administered by VA, and he does 
not have basic eligibility for VA benefits.  See D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000) [qualifying service is a 
prerequisite for eligibility for VA benefits].


ORDER

Because the appellant is not a veteran, basic eligibility for 
VA benefits is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

